Citation Nr: 0526025	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  01-09 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
below the left knee amputation due to VA medical treatment 
rendered in December 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran had active service from October 1969 to October 
1978, November 1978 to November 1980, and January 1994 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for below the left knee 
amputation.  In September 2002, the veteran testified at a 
videoconference hearing before the Board.  In January 2003, 
the Board rendered a decision which denied the veteran's 
claim.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a July 2003 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; a July 2003 Court order granted the joint motion.  
The case was subsequently returned to the Board, and in 
January 2004 the Board remanded the case to the RO.  The case 
has now been returned to the Board for its decision.

The appellant had been represented by a private attorney, but 
revoked that representative's authority in August 2005.  He 
currently represents himself.  


REMAND

In connection with the veteran's claim for compensation under 
38 U.S.C.A. § 1151, he submitted a written request for a 
hearing in his December 2001 substantive appeal.  In 
September 2002, he testified before the Board via a 
videoconference hearing.  Subsequently, the member of the 
Board who held the hearing retired from VA.  As such member 
is no longer available to decide the veteran's claim, the 
veteran is afforded the opportunity to appear at another 
hearing before a current member of the Board.  In a written 
statement submitted in September 2005, he expressed his 
desire to appear before the Board to present testimony at a 
Travel Board hearing.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704).  In light of the veteran's request 
and to accord him due process, the 


RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO via the 
Appeals Management Center for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO nearest 
his current residence in accordance with 
38 C.F.R. § 20.704.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


